Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. __________________


 JONATHAN E. PERLMAN, Esq.,
 as court appointed Receiver,

        Plaintiff,

 v.

 PNC Bank, N.A.,

       Defendant.
 ____________________________________/

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Jonathan E. Perlman, the court-appointed Receiver (“Receiver”) of the Receivership

 Entities,1 sues PNC Bank, N.A. (“PNC”) and alleges:

                          PARTIES, JURISDICTION AND VENUE

        1.      The Receiver was appointed Permanent Receiver of the Receivership Entities by


 1
    Receivership Entities are Financial Freedom National, Inc. f/k/a Institute for Financial
 Freedom, Inc. and Marine Career Institute Sea Frontiers, Inc. d/b/a 321 Loans, Instahelp
 America, Inc., Helping America Group, United Financial Support, Breeze Financial Solutions,
 321Financial Education, Credit Health Plan, Credit Specialists of America, American Advocacy
 Alliance, and Associated Administrative Services, 321Loans, Inc., f/k/a 321 Loans, Inc. d/b/a
 321Financial, Inc., Instahelp America, Inc. f/k/a Helping America Team, Inc. d/b/a Helping
 America Group, Breeze Financial Solutions, Inc. d/b/a Credit Health Plan and Credit
 Maximizing Program, US Legal Club, LLC, Active Debt Solutions, LLC f/k/a Active Debt
 Solutions, Inc. d/b/a Guardian Legal Center, Guardian LG, LLC d/b/a Guardian Legal Group,
 American Credit Security, LLC f/k/a America Credit Shield, LLC, Paralegal Support Group LLC
 f/k/a Paralegal Support LLC, Associated Administrative Services, LLC d/b/a Jobfax, Cockburn
 & Associate LLC, JLMJP Pompano, LLC, Halfpay International, LLC, Halfpay NV, LLC, HP
 Properties Group, Inc., HP Media, Inc., Omni Management Partners, LLC, Nantucket Cove of
 Illinois, LLC, Discount Marketing USA, S.A., Viking Management Services, LLC, White Light
 Media LLC, Blue42, LLC, National Arms, LLC, and 110 Glouchester St., LLC, and their
 divisions, subsidiaries, affiliates (including but not limited to Shielded Legal Network LLC and
 Aegis Legal Center LLC), predecessors, successors, and assigns.
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 27



 the United States District Court for the Southern District of Florida in an Order dated May 17,

 2017 (the “Receivership Order”) in the action styled Federal Trade Commission, et al. v. Jeremy

 Lee Marcus, et al., Case No. 17-60907-CIV-MORENO (the “Enforcement Case”).

        2.      The Receivership Order authorizes and directs the Receiver to “institute … such

 actions or proceedings in state, federal, or foreign courts that the Receiver deems necessary and

 advisable to preserve or recover the assets of the Receivership [Entities] or that the Receiver

 deems necessary and advisable to carry out the Receiver’s mandate under [the] Order.”

        3.      This Court has jurisdiction over PNC under 28 U.S.C. §§754 and 1692 and has

 subject matter jurisdiction over this matter under 28 U.S.C. §§754, 1367 and 1692. Venue is

 proper in this Court.

                             FACTS COMMON TO ALL COUNTS

        4.      On May 8, 2017, the Federal Trade Commission (“FTC”) and the Office of the

 Attorney General, State of Florida, Department of Legal Affairs (“State of Florida”) filed the

 Enforcement Case, alleging that Jeremy Lee Marcus (“Marcus”) and others engaged in a scheme

 to bilk consumers of millions of dollars through phony loans and debt-relief services in violation

 of state and federal law.

        5.      On May 9, 2017, this Court in the Enforcement Case entered a preliminary

 injunction appointing the Receiver as Temporary Receiver over eleven originally-named

 Receivership Entities (the “Receivership Defendants”). After an evidentiary hearing, the Court

 found that the FTC and State of Florida had established a substantial likelihood of success on the

 merits and, on May 17, 2017, appointed the Receiver as Permanent Receiver over the

 Receivership Defendants and “their affiliates, subsidiaries, divisions, or sales or customer service

 operations, wherever located, with the full power of an equity receiver.”



                                                  2
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 27



        6.      Upon being appointed, the Receiver, through his professionals, conducted an

 investigation of the Receivership Defendants’ businesses and affairs. He secured the

 Receivership Defendants’ physical offices and information systems (e-mail, file storage,

 telephone, and accounting), interviewed and deposed Marcus, interviewed dozens of the

 Receivership Defendants’ employees, vendors, and outside professionals, and conducted a

 forensic accounting of the Receivership Defendants’ businesses and assets.

        7.      The Receiver’s investigation confirmed that material allegations of the FTC and

 State of Florida against Marcus and his cohorts were correct.

        8.      The Court entered orders on July 31, 2017, March 16, 2018, and August 24, 2018,

 expanding the Receivership Order to include all of the Receivership Entities.

        9.      In April 2018, Marcus stipulated to entry of a permanent injunction barring him

 from engaging in telemarketing or providing debt relief/credit repair or financial services or

 products, and Marcus stipulated to entry of a monetary judgment against him in the amount of

 $85,326,648.45.

                                     The Underlying Scheme

        10.     Between 2013 and May 2017, Marcus orchestrated a phony debt relief scheme

 that extracted more than $85 million from thousands of consumers using 142 internet domain

 names and 440 direct-dial phone numbers.

        11.     Through a nationwide enterprise of 85 entities, Marcus employed telemarketers to

 misrepresent to consumers that the touted debt relief service would provide low-interest loans to

 pay off consumers’ debt, sometimes falsely claiming that such low rates were available because

 the Receivership Entities were non-profit companies. Many consumers stated that the claimed

 non-profit status bolstered the scheme’s credibility and made it seem legitimate. In reality, all



                                                 3
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 4 of 27



 entities operated for Marcus’ personal benefit or profit and were essentially engaged in the

 business of thievery.

        12.     Consumers were also falsely told that their unsecured debts would be settled, or

 payment terms modified to reduce balances, interest rates, or fees. Consumers paid an immediate

 payment in violation of federal law, plus additional monthly payments in amounts ranging from

 $200 to $1,000 or more, primarily through automated ACH debits from consumers’ checking

 accounts. Consumers believed this money was and would be used to resolve their debts.

        13.     In reality, consumers did not receive low-interest loans to pay off unsecured

 debts; nor were consumer debts typically negotiated, settled, or resolved, despite the monthly

 payments being taken from consumers’ checking accounts.

        14.     Many consumers had worked for years with prior debt relief providers and saved

 thousands of dollars in escrow accounts to negotiate with their unsecured creditors before falling

 victim to Marcus’ scheme. These consumers were told that various Receivership Entities were

 taking over servicing of the consumer’s pre-existing debt relief accounts. Marcus, using the

 Receivership Entities, misappropriated the monies in their escrow accounts for his personal

 benefit or to perpetuate the scheme.

        15.     Consumers paid millions of dollars and received little, if anything, in return.

 Consumers did not receive debt consolidation loans. Consumers generally did not get their debts

 paid, settled, or resolved, and did not see their credit improve. Instead, consumers were left in

 worse financial positions, some of whom were already in financial distress, elderly or disabled.

 Some consumers were ultimately sued by their creditors, and even forced into bankruptcy.

                 Marcus’ Asset Diversion and Investments with Titan Funding

        16.     When questioned under oath about the foregoing facts, Marcus refuted none of



                                                 4
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 5 of 27



 them and instead invoked his Fifth Amendment privilege against self-incrimination. Before

 “taking the Fifth,” however, Marcus admitted to the Receiver that he used consumers’ funds to

 acquire property for his own personal benefit.

        17.     Millions of dollars consumers paid to the Receivership Entities for debt relief

 services were diverted by Marcus either to maintain his lavish lifestyle, or to funnel monies out

 of the Receivership Entities into substantial real estate and hard-money loan investments that

 Marcus would own through various trusts and corporations. Purchases made with consumer

 monies included a $5 million waterfront home on the famous Las Olas Boulevard with a dock

 that could accommodate a 90-foot yacht and no bridges to bay, other homes including another

 one on the water, expensive watches, a gun collection, and gold coins.

        18.     Marcus also diverted $14 million from the Receivership Entities to make hard-

 money loans and other investments through Titan Funding, LLC (“Titan Funding”). For a fee,

 Titan Funding originated loans funded by the Receivership Entities, most often Halfpay

 International, LLC.2

        19.     Edward Piazza, one of Titan Funding’s principals, was a PNC loan officer prior to

 forming Titan Funding in March 2014.

        20.     On May 11, 2017, two days after the Court entered its initial asset freeze order,

 Piazza withdrew $350,000 from an account that was subject to the asset freeze order. Piazza

 made this withdrawal immediately after receiving two phone calls: one from Marcus, who called

 Piazza’s partner to warn him that the Receivership Entities were being taken over by a federal

 agency; and the other from Denton Douglas (“Douglas”), a PNC vice-president who had


 2
   Loan repayments were made to Titan Loan Servicing LLC (“Titan Servicing”), Titan Funding’s
 sister company which serviced the loans, also for a fee. The Receiver will refer to Titan Funding
 and Titan Servicing together as “Titan.”

                                                  5
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 6 of 27



 introduced Marcus to Piazza. When Piazza and Douglas worked together at PNC, Douglas

 referred deposit customers, including Marcus, to Piazza for loan services. After Piazza started

 Titan Funding, Douglas, while employed by PNC, was a referral source between Marcus and

 Piazza on numerous deals.

      PNC’s Knowledge and Participation in Marcus’s Fraudulent Debt Relief Scheme

        21.     Douglas met Marcus in early 2014, just after PNC had first opened accounts for a

 few of the Receivership Entities. Douglas and Marcus thereafter developed a business

 relationship that continued and blossomed even after PNC (temporarily) threw Marcus out of the

 bank in June 2014, as alleged in more detail below.

        22.     PNC initially assigned Douglas, a vice-president of business banking, to the

 Receivership Entities’ accounts to evaluate whether a specific wire transfer platform would be

 appropriate for Marcus’ business in light of the large number of wire transfers going through the

 accounts.3

        23.     PNC, upon opening the Receivership Entities’ accounts and establishing a

 banking relationship with Marcus was required to conduct certain due diligence under the Bank

 Secrecy Act, 31 U.S.C. §§ 5311 et seq. (“Bank Secrecy Act”) and other federal laws.

        24.     Congress enacted the Bank Secrecy Act to address an increase in criminal money

 laundering activities utilizing financial institutions. Pursuant to the Bank Secrecy Act, all banks

 are required to establish and maintain an anti-money laundering compliance program that

 includes: (a) the development of internal policies, procedures, and controls designed to guard

 against money laundering; (b) the designation of a compliance officer to coordinate and monitor

 day-to-day compliance with the Bank Secrecy Act and anti-money laundering requirements; (c)

 3
  In 2014, the Receivership Entities with accounts at PNC were American Credit Shield LLC,
 Shielded Legal Network LLC, and Paralegal Staff Support LLC.

                                                 6
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 7 of 27



 the establishment of an ongoing employee training program; and (d) the implementation of

 independent testing for compliance conducted by bank personnel or an outside party.

        25.     An effective anti-money laundering program is risk-based and incorporates

 certain principles into its business practices. These business practices are commonly referred to

 in the industry as the Know Your Customer (“KYC”) requirements. KYC requires banks to

 know the true identity of its customers and its customers’ business, including verification of the

 business and of the source of monies that come into the account, to monitor its customers’

 transactions to determine that a legitimate reason exists consistent with the business of the

 customer, for transfers in and out of the customers’ accounts, and to determine if transactions are

 unusual or suspicious and, if so, to report those transactions to the proper authorities and close

 the accounts if appropriate.

        26.     Certain bank customers, due to the nature of their business, services, and

 transaction activity, are “more vulnerable or have been historically abused by money launderers

 and criminals,” and certain activities, such as automated clearing house (ACH) transactions and

 funds transfers, “pose a higher risk of money laundering.” Financial institutions are required to

 conduct enhanced due diligence with effective policies, procedures and processes to deal with

 customers engaged in such businesses, transactions and services. The debt relief industry is

 particularly notorious for unlawful activity and money laundering. Indeed, the FTC reported in

 2016 having already sued over 500 debt relief companies and related individuals for breaking the

 law.

        27.     According to Douglas, PNC purportedly conducted KYC diligence when Marcus

 opened accounts at PNC in or around January 2014 and additional due diligence when he was

 brought in early that year.



                                                 7
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 8 of 27



         28.     As alleged above, PNC immediately realized that the Receivership Entities were

 engaging in a very high number of wire transfers, which itself was a red flag and issue of

 concern.

         29.     Additionally, PNC realized that Marcus was taking out substantial amounts in

 cash as profit, another cause for concern. Upon learning of Marcus’ “substantial excess cash”

 problem, PNC vice-president Douglas began pitching Marcus investment opportunities for the

 cash.

         30.     At the same time, PNC learned that Marcus and his associates were engaging in

 other suspicious and improper activities in connection with the Receivership Entities’ accounts.

 For example, Receivership Entity employees reported to at least one PNC branch manager that

 Marcus was a “fraud,” a liar, and was “doing fraud and he’s not doing stuff that he promised the

 clients.”

         31.     PNC also learned that the Receivership Entities’ PNC accounts appeared to be

 engaging in check kiting or another “check scheme.”

         32.     PNC also saw that the accounts were chronically overdrawn and being used to

 send an excessive number of wire transfers.

         33.     PNC, through its vice-president Douglas, warned Marcus that its compliance

 department would likely close the PNC accounts if this conduct did not cease.

         34.     Marcus, however, continued making the same suspicious, unlawful banking

 transactions.

         35.     In July 2014, PNC terminated the accounts and froze funds in the accounts as a

 reserve against future claims.

         36.     In addition to closing the accounts and freezing funds to protect itself from



                                                8
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 9 of 27



 liability for claims, PNC reported to other banks through its Early Warning Services system that

 it had closed its accounts with Marcus and the Receivership Entities “for cause.” Early Warning

 Services is a company owned by PNC and other large banks that was created so banks could

 easily exchange information regarding their knowledge that certain customers have engaged in

 fraudulent or other unlawful conduct, and thereby prevent and combat future fraud.

         37.    According to PNC vice-president Douglas, the “for cause” determination that

 PNC reported as the reason it had closed the Receivership Entities’ accounts in 2014 means

 something “serious enough to shut it down … could be fraud, it could be money laundering, it

 could be something serious enough.”

         38.    In early August 2014, PNC vice-president Douglas communicated to Marcus that

 he was working to get Marcus’ money out of the then-frozen PNC accounts.

         39.    In mid-August 2014, Douglas pitched to Marcus a joint venture agreement for

 developing real estate in Port St. Lucie, Florida, and Douglas sent Marcus a proposed draft of a

 written joint venture agreement.

         40.    Douglas also referred numerous real estate deals to Marcus in 2014, for Marcus to

 invest funds diverted from the Receivership Entities, for which he received referral fees.

         41.    Douglas also referred hard-money lending opportunities to Marcus throughout

 2014, again providing Marcus numerous opportunities to divert millions of dollars from the

 Receivership Entities. Douglas typically received a referral fee of 1 or 2-percent on these deals.

         42.    In January 2015, Marcus requested Douglas’ advice on obtaining loans against

 Marcus’ substantial real estate portfolio (funded with funds plundered from the Receivership

 Entities).

         43.    In August 2015, Marcus caused a Receivership Entity to loan Douglas $185,000



                                                  9
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 10 of 27



  for the purchase of a parcel of waterfront land in Palm Beach on which Douglas intended to

  build his personal residence, as alleged in more detail below.

         44.     PNC vice-president Douglas conducted business with Marcus using his PNC

  email account which PNC monitored, as well as through another email address and text

  messages.

    Nine Months after Closing the Receivership Entity Accounts “For Cause,” PNC Opens
    New Accounts for the Receivership Entities Despite Its Knowledge of Unlawful Activity

         45.     A banking relationship was critical to Marcus’ debt relief scheme. Without access

  to commercial banking services, Marcus could not maintain the appearance of a legitimate debt

  relief business, could not receive the automated ACH withdrawals from consumers’ accounts

  that provided the great majority of “revenues,” could not make payroll for the telemarketers

  employed to dupe consumers, and could not engage in any other of the myriad transactions that

  cheated consumers out of their money and then diverted the ill-gotten funds from the

  Receivership Entities for Marcus’ personal benefit. In short, the scheme could not exist without

  the assistance of a banking partner.

         46.     Following PNC’s closure of Receivership Entity accounts in July 2014, Marcus

  struggled to open or maintain accounts elsewhere. Bank of America kicked Marcus out next and

  Chase closed its accounts with Marcus and the Receivership Entities in about May 2015.

         47.     PNC, through the Early Warning Services system and bank officer Douglas, was

  aware that Marcus and the Receivership Entities had been kicked out of other banks since

  departing PNC. Marcus asked PNC vice-president Douglas for advice, and they discussed

  possible solutions, including even changing Marcus’ name and social security number.

         48.     Marcus asked PNC, through vice-president Douglas, to again accept his accounts

  which PNC had closed only 9-months earlier “for cause,” which determination PNC had reported


                                                  10
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 11 of 27



  to the banking community, and with which decision other major banks had independently

  agreed.

            49.   Shockingly, PNC agreed.

            50.   In order to assuage PNC’s concerns, Marcus, after discussing the matter with

  Douglas, offered to have his second-in-command, Craig Smith, (a co-defendant in the

  Enforcement Case), run the day-to-day business and be listed instead of Marcus on the new

  Receivership Entity accounts.4 Marcus, however, remained the Receivership Entities’ true owner

  and chief executive.

            51.   On May 14, 2015, Marcus sent PNC a list of 10 entities for whom he wanted to

  open new accounts. PNC knew that two of the listed entities, American Credit Shield and

  Paralegal Staff Support, had been run out of the bank when it first closed the accounts in June

  2014.

            52.   PNC worked with Marcus’ corporate counsel for his debt relief businesses,

  Katherine McGrath, to complete the account-opening process. When PNC conducted a

  Sunbiz.org search and saw Marcus listed as an officer of the entities for which accounts were to

  be opened, it advised Ms. McGrath that Marcus needed to be removed as an officer from these

  entities before the accounts were opened.

            53.   In June 2015, PNC opened accounts for 12 different Receivership Entities. PNC

  brought Marcus back into the bank even though PNC knew (through its vice-president Douglas

  or otherwise), that: (i) PNC had previously kicked Marcus and certain Receivership Entities out

  of the bank for “cause,” i.e., fraud or money laundering, and had reported that conduct to Early

  4
    Douglas has testified under oath in the Enforcement Case that he cannot recall whether it was
  his idea or Marcus’ idea to name Craig Smith as the individual on the accounts instead of
  Marcus.


                                                11
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 12 of 27



  Warning;5 (ii) at least one other financial institution, Bank of America, had likewise unilaterally

  closed accounts associated with Marcus and the Receivership Entities for cause; (iii) PNC had

  observed activity in the accounts that it knew (based on KYC diligence) could have no possible

  legitimate relationship to the Receivership Entities’ purported businesses, such as rapid

  movements of funds from one Receivership Entity to another and inexplicable transfers between

  for-profit and purportedly not-for-profit companies; (iv) PNC knew that Marcus remained the

  person in control of the Receivership Entities after having nominally ceded control to Craig

  Smith; and (v) PNC knew that Marcus was actively seeking to evade the federally-mandated

  anti-money laundering compliance controls that had resulted in his companies being kicked out

  of numerous other banks. In the face of this knowledge, PNC raised no questions and simply

  opened and maintained accounts for entities that had been kicked out of PNC for cause a year

  earlier.

             54.   In connection with the new accounts, Douglas and his supervisor at PNC, David

  Magaro, conducted a new round of KYC diligence, including touring Marcus’ office in Pompano

  Beach and reviewing documents explaining the entities’ purported businesses. This was done in

  connection with Marcus’ request that PNC provide advance treasury management services,

  which PNC did provide. Douglas’ supervisor, Mr. Magaro, met with Marcus in the course of the



  5
    Before filing this lawsuit, the Receiver issued a subpoena to PNC out of the Enforcement Case
  seeking all of PNC’s investigative documents with respect to the Receivership Entities’ PNC
  accounts. PNC responded to that subpoena by falsely claiming that all responsive documents had
  been produced, despite that PNC, without ever objecting or notifying the Receiver that
  documents were being held back, failed to produce any of its investigative documents related to
  Marcus or the Receivership Entities and the 2014 account closures, the Early Warning report, or
  anything else concerning Marcus or the Receivership Entities. PNC’s attempt to conceal the
  existence of its investigative documents (which will reveal precisely what PNC knew of Marcus’
  activity) speaks volumes about PNC’s level of knowledge of Marcus’ illegal and fraudulent
  conduct. PNC’s conduct is the subject of a pending motion to compel and for sanctions in the
  Enforcement Case.

                                                  12
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 13 of 27



  KYC diligence and actually toured the “boiler room” at the Pompano Beach office. Yet Magaro

  never questioned why the business’ control-person, Marcus, was not a signer on the new

  accounts, nor how a “boiler room” operation could fit into any legitimate business operated by

  the Receivership Entities, nor why new accounts were being opened for the Receivership Entities

  after PNC had previously closed the accounts associated with them for cause.

         55.    PNC knew in 2015, based on KYC diligence and information learned by PNC

  branch employees and relayed to branch managers and Douglas, that money was being

  transferred between the Receivership Entities’ accounts in impermissible ways. PNC knew, in

  Douglas’ words, that “big, big amount[s]” were being transferred “sideway, cross way, up and

  down, [across] all the 12 accounts”—including between accounts held by for-profit and

  (supposedly) not-for-profit companies, which PNC knew was improper. Ms. McGrath (Marcus’

  corporate counsel) frequently contacted PNC, through Douglas, and asked him to move funds

  among the accounts to cover payroll. Again, PNC clearly knew based on its KYC diligence that

  these transactions were improper and bore no relationship to the Receivership Entities’ purported

  businesses.

         56.    PNC also knew that Marcus was funneling money to offshore accounts. In or

  around July 2015, Douglas even provided a commercial reference letter on PNC letterhead for

  Institute for Financial Freedom, a Receivership Entity and purported not-for-profit entity, which

  Marcus used to open accounts in Panama and Puerto Rico. Douglas signed the letter as a Vice

  President of PNC. Marcus funneled about $400,000 of the Receivership Entities’ funds to these

  offshore accounts.

         57.    In August 2015, PNC (through Douglas) obtained a current Early Warning report

  on Marcus. In addition to showing that PNC had closed the Receivership Entity accounts for



                                                 13
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 14 of 27



  “cause” in 2014, the report showed that as recently as July 2015, Bank of America also had

  closed an account associated with Marcus for cause, corroborating the information that PNC had

  learned directly from Bank of America. The report also reflected that Marcus previously had

  been reported to Early Warning by Chase Bank, SunTrust Bank, Wells Fargo Bank, Fifth Third

  Bank, and PNC, which, like Bank of America, reported that Marcus’ accounts had been closed

  for cause.

         58.    The same month that PNC received the Early Warning report, in August 2015,

  Marcus agreed to lend Douglas $185,000 to purchase real estate to build Douglas’ personal

  waterfront residence (the “Embassy Drive loan”).6 Marcus caused a Receivership Entity, Halfpay

  International, LLC, to fund the loan, which was made to a Douglas-owned company and

  guaranteed by Douglas.

         59.    PNC, despite all that it had learned through Douglas and otherwise, allowed the

  new Receivership Entity accounts to remain open through December 2015. In that time, many

  more millions of consumer dollars flowed into the PNC accounts, where they were plundered by

  Marcus. Altogether, an aggregate of over $32,841,210.53 flowed from the Receivership Entity

  accounts at PNC over the life of the banking relationship, most of it after PNC had already

  kicked Marcus out of the bank in 2014.

               Marcus and Douglas’ Post-PNC and Post-Scheme Communications

         60.    The proposed Port St. Lucie real estate venture between Marcus and Douglas was

  never consummated and Douglas ultimately defaulted under the Embassy Drive loan.

         61.    After being kicked out of the PNC for the second time in December 2015, Marcus

  engaged in persistent efforts to collect the Embassy Drive loan, including by threatening to

  6
   At least $45,000 of the loan went to make under-the-table payments to others involved in the
  deal.

                                               14
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 15 of 27



  inform Douglas’s supervisor at PNC of the default.

         62.     In January 2017, Douglas sent Marcus a text message responding to Marcus’

  ongoing attempts to collect payment on the Embassy Drive loan:

                 I helped your company in so many cases and each time you made
                 promises and never kept any after you received help.

         63.     In February 2017, Marcus sent Douglas a text message threatening that he was

  calling Douglas’ boss if the Embassy Drive loan was not repaid, because “a banker shouldn’t be

  there without paying his money,” i.e., Douglas should not fail to pay his debt to Marcus. Douglas

  responded:

                 OK let’s focus on solutions. Mutual Destruction is not productive.

                 MAD
                 Mutually Assured Destruction.

         64.     As alleged above, after the Receiver’s professionals seized the Receivership

  Entities’ offices and bank accounts and the Court ordered the Receivership Entities assets frozen,

  two people called Titan Funding’s Piazza: Douglas and Marcus. Immediately after that call,

  Piazza took $350,000 in violation of the asset freeze order, and Piazza has failed to comply with

  the Receiver’s demands to turn over those funds.

         65.     When questioned under oath about PNC, Marcus refused to answer any questions

  and asserted the Fifth Amendment:

                 Q: Did the corporate defendants maintain bank accounts at PNC
                 Bank?
                 A: I plead the Fifth.

                 Q: Isn’t it true that the corporate defendants maintained bank
                 accounts at PNC Bank?
                 A: I plead the Fifth.

                 Q: Isn’t it true that you're aware that PNC Bank terminated its
                 account relationships with the corporate defendants?


                                                  15
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 16 of 27



                 A: I plead the Fifth.

                 Q: Do you know who Denton Douglas is?
                 A: I plead the Fifth.

                 Q: Isn’t it true that Mr. Douglas works at PNC Bank?
                 A: I plead the Fifth.

                 Q: Mr. Douglas has come and has interviewed with the receiver,
                 and Mr. Douglas has told us that in exchange for a vacant lot at
                 3716 Embassy Drive in West Palm Beach, he promised to provide
                 you with new banking relationships after PNC terminated?
                 A: I plead the Fifth.

                 Q: Are you aware of that?
                 A: I plead the Fifth.

                 Q: Is that true and correct?
                 A: I plead the Fifth.

         66.     All conditions precedent to the filing of this action have occurred, been waived, or

  are otherwise satisfied.

                                              COUNT I
                             Aiding and Abetting Breach of Fiduciary Duty

         67.     The Receiver re-alleges paragraphs 1 through 66 as if fully set forth herein.

         68.     At all material times, Marcus was an officer and director of the Receivership

  Entities and as such owed them a fiduciary duty to discharge his duties in good faith, with the

  care that an ordinarily prudent officer or director in a like position would exercise, and in a

  manner reasonably believed to be in the Receivership Entities’ best financial interests.

         69.     Marcus breached his fiduciary duty owed to the Receivership Entities by

  exhibiting a willful, fraudulent, reckless and/or negligent disregard for the best financial interests

  of the Receivership Entities by engaging in the above-described fraudulent scheme and diverting

  the Receivership Entities’ assets with no legitimate or justifiable business purpose.

         70.     Marcus’ breaches of fiduciary duty owed to the Receivership Entities actually and


                                                   16
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 17 of 27



  proximately caused financial injury to the Receivership Entities in an amount exceeding

  $85,326,648.

         71.     PNC had actual and constructive knowledge of Marcus’ breach of fiduciary duty

  and rendered substantial assistance in regard to such breach by affording Marcus special

  privileges, by enabling and allowing continuous, suspicious, and obviously fraudulent banking

  activity, and by failing to adhere to federal, local and internal regulatory banking procedures and

  policies, and PNC is therefore liable for all damages actually and proximately caused to the

  Receivership Entities through the acts and omissions of Marcus.

         WHEREFORE, the Receiver demands judgment against PNC for: (i) actual

  compensatory, consequential, incidental, special and exemplary/punitive damages in an amount

  to be proven at trial; (ii) such civil penalties as allowed by law; (iii) pre-judgment and post-

  judgment interest as allowed by law; and (iv) such other and further legal and equitable relief as

  the Court deems just and proper.

                                           COUNT II
                                 Aiding and Abetting Conversion

         72.     The Receiver re-alleges paragraphs 1 through 66 as if fully set forth herein.

         73.     This is an action seeking damages on the grounds of aiding and abetting a

  conversion by Marcus of funds received by the Receivership Entities from consumers.

         74.     Marcus wrongfully asserted dominion and control over the property of the

  Receivership Entities in the PNC Bank Accounts (defined below) by misappropriating from

  those account in excess of $32,841,210 in consumer funds at PNC for his personal use and

  benefit, causing financial injury and damage to the Receivership Entities. These funds are

  specifically identified in the schedule attached hereto as Composite Exhibit “A.”

         75.     PNC had actual and constructive knowledge of Marcus’ acts in misappropriating


                                                  17
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 18 of 27



  the funds of the Receivership Entities by virtue of the transactions which occurred during the

  banking relationship among PNC and the Receivership Entities.

         76.     PNC rendered substantial assistance to Marcus in the conversion of the funds of

  the Receivership Entities by violating banking regulations, including the KYC requirements of

  the Bank Secrecy Act, and other prudent and sound banking practices and procedures, and is

  therefore liable for all damages actually and proximately caused to the Receivership Entities

  through the conversion of funds undertaken by Marcus.

         WHEREFORE, the Receiver demands judgment against PNC for: (i) actual

  compensatory, consequential, incidental, special and exemplary/punitive damages in an amount

  to be proven at trial; (ii) such civil penalties as allowed by law; (iii) pre-judgment and post-

  judgment interest as allowed by law; and (iv) such other and further legal and equitable relief as

  the Court deems just and proper.

                                          COUNT III
                        Avoidance and Recovery of Fraudulent Transfers
                        Pursuant to Chapter 726 of The Florida Statutes
                          (Transfers to PNC -- Intercompany Transfers)

         77.     The Receiver re-alleges paragraphs 1 through 66 as if fully set forth herein.

         78.     This is an action under the Florida Uniform Fraudulent Transfer Act, Chapter 726

  of the Florida Statutes (“FUFTA”) to avoid and recover fraudulent transfers made from the

  Receivership Entities and Marcus to PNC.

         79.     From January 2014 through June 2014 and July 2015 through December 2015,

  certain of the Receivership Entities, namely, (1) 321 Loans, Inc., (2) Active Debt Solutions LLC,

  (3) Aegis Legal Center LLC, (4) American Credit Security LLC, (5) American Credit Shield,

  LLC, (6) Breeze Financial Solutions, Inc., (7) Guardian LG LLC, (8) Halfpay International LLC,

  (9) Helping America Group, Inc., (10) Institute for Financial Freedom, Inc., (11) US Legal Club


                                                  18
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 19 of 27



  LLC, and (12) Paralegal Staff Support, LLC (the “Receivership Bank Customers”) opened and

  maintained business banking accounts at PNC (collectively, the “PNC Bank Accounts”).

         80.     In the course of operating the phony debt-relief scheme and diverting assets from

  the Receivership Entities, Marcus caused numerous transfers to be made between and among the

  Receivership Entities, including transfers from Receivership Entities to the PNC Bank Accounts

  of other Receivership Entities (the “Intercompany Transfers”).

         81.     Marcus misappropriated and misdirected funds from the Receivership Entities,

  including by making Intercompany Transfers. Funds the Receivership Entities received from

  consumers were supposed to have been used by the Receivership Entities to engage in the debt

  relief services promised to consumers and otherwise operate their businesses. However, Marcus

  commingled funds from the different Receivership Entities and used the commingled funds to

  purchase expensive real estate and luxury items for himself, relatives, and insiders, and to fund

  tens of millions of dollars in personal investments. Marcus often used funds misappropriated

  from one Receivership Entity to pay operating expenses of another Receivership Entity,

  including through Intercompany Transfers, to maintain the façade of the debt relief business.

         82.     Each time Marcus engineered an Intercompany Transfer or other transfer of

  Receivership Entity assets for an unauthorized purpose, he harmed the Receivership Entity-

  transferor by converting and transferring assets rightfully belonging to the Receivership Entity in

  breach of Marcus’ fiduciary duties. With each such transfer, the Receivership Entity-transferor

  obtained a “claim” against Marcus, because a “claim” under FUFTA is “any right to payment,”

  including a contingent, legal, or equitable right to payment. As such, the Receiver, standing in

  the shoes of the Receivership Entity-transferor, is a “creditor” of Marcus as defined by FUFTA,

  and is entitled to recover any transfer of assets controlled by Marcus which could have been



                                                  19
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 20 of 27



  applied to satisfy the Receivership Entity-transferor’s claim, including the very funds being

  transferred, i.e., the Intercompany Transfers.

          83.     Additionally, each Receivership Entity-transferor obtained a claim against the

  Receivership Entity that received an Intercompany Transfer. As such, the Receiver, standing in

  the shoes of the Receivership Entity-transferor, is a “creditor” of each Receivership Entity that

  received an Intercompany Transfer, and is entitled to recover any transfer of assets controlled by

  the Receivership Entity which could have been applied to satisfy the Receivership Entity-

  transferor’s claim, including the very funds being transferred, i.e., the Intercompany Transfers.

          84.     Further, each Intercompany Transfer reduced the funds available to satisfy the

  Receivership Entity-transferors’ claims, which hindered and delayed the Receivership Entity-

  transferors’ ability to satisfy their claims.

          85.     Each Intercompany Transfer also harmed defrauded consumers, who held tort

  claims against the Receivership Entities as a result of the scheme, which claims could have been

  satisfied from the assets of the Receivership Entity-transferors had those assets not been

  transferred through the Intercompany Transfers. Thus, the Intercompany Transfers reduced the

  assets available to satisfy defrauded consumers and thereby hindered and delayed consumers’

  ability to satisfy their tort claims.

          86.     As reflected in more detail on the schedule attached hereto as Exhibit “B,” from

  January 2014 through June 2014 and July 2015 through December 2015, the Receivership

  Entities made Intercompany Transfers in the aggregate amount of $8,956,033.02, in furtherance

  of the scheme and Marcus’ diversion of assets from the Receivership Entities:




                                                   20
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 21 of 27



                       Receivership Entity Transferor        Amount
                                                            Transferred
                    321 Loans, Inc.                            $669,000.00

                    Active Debt Solutions, LLC                $2,231,000.00


                    Aegis Legal Center, LLC                     $36,000.00


                    American Credit Security, LLC              $673,000.00


                    American Credit Shield, LLC                 $30,573.02


                    Breeze Financial Solutions, Inc.                      --


                    Guardian LG, LLC                          $1,398,000.00


                    Halfpay International, LLC                $3,402,150.00


                    Helping America Group, Inc.                $333,000.00


                    Institute for Financial Freedom, Inc.       $85,000.00


                    Paralegal Staff Support, LLC                 $7,000.00


                    Shielded Legal Network, LLC                 $85,000.00


                    US Legal Club, LLC                                    --


                    US Student Loan Helpers, Inc.                $6,310.00


                    Total                                     $8,956,033.02



        87.    PNC is a transferee of the Intercompany Transfers made for deposit to the PNC

  Bank Accounts in the name of Receivership Bank Customers.



                                                   21
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 22 of 27



         88.      As early as July 2014—and absolutely no later than June 2015, the date on which

  PNC allowed the Receivership Entities back into the bank despite PNC’s extensive knowledge of

  Marcus’ improper and fraudulent conduct—PNC received transfers in the aggregate amount of at

  least $32,846,450.01 while, at a minimum, on inquiry notice of Marcus’ suspicious, wrongful,

  fraudulent or criminal activity and while having at least constructive knowledge that the transfers

  were part of Marcus’ fraudulent scheme.

         89.      Under FUFTA, the Receiver as a creditor may avoid the Intercompany Transfers

  as fraudulent transfers and recover their value from PNC because the Receivership Entities:

       (A) made the Intercompany Transfers in the furtherance of a fraudulent scheme or

               otherwise with actual intent to hinder, delay, or defraud existing or future creditors,

               including other Receivership Entities and consumers ; or

       (B) received less than a reasonably equivalent value in exchange for the transfers; and (i)

               were insolvent on the date that the transfers were made or became insolvent as a

               result of such transfers; or (ii) were engaged in business or a transaction, or were

               about to engage in business or a transaction, for which their remaining assets were

               unreasonably small in relation to the business or transaction; or (iii) intended to incur,

               or believed or reasonably should have believed that they would incur, debts beyond

               their ability to pay as they became due.

         WHEREFORE, the Receiver demands judgment against PNC: (i) avoiding the

  Intercompany Transfers to the PNC Bank Accounts and recovering the amount of those transfers

  from PNC; (ii) pre-judgment and post-judgment interest as allowed by law; and (iii) such other

  and further legal and equitable relief as the Court deems just and proper.




                                                    22
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 23 of 27



                                            COUNT IV
                        Avoidance and Recovery of Fraudulent Transfers
                         Pursuant to Chapter 726 of The Florida Statutes
                 (Transfers to PNC to Clear Overdrafts in the PNC Bank Accounts)

          90.     The Receiver re-alleges paragraphs 1 through 66 and paragraphs 79 through 80 as

  if fully set forth herein.

          91.     Between June and November 2015, the Receivership Bank Customers incurred

  overdrafts in the Receivership Bank Accounts in connection with the ongoing fraudulent activity

  being conducted by Marcus and others in and through the PNC Bank Accounts.

          92.      To prevent this fraudulent activity in the accounts being discovered and revealing

  the scheme, and to otherwise hinder, delay, or defraud consumers and other creditors of the

  Receivership Entities, the Receivership Entities made transfers, including Intercompany

  Transfers, to PNC to pay back the overdrafts.

          93.     As set forth on the schedule attached as Exhibit “C” hereto, the Receivership

  Entities made Intercompany Transfers and other transfers totaling $457,064.78 to PNC for

  deposit in PNC Bank Accounts, for the purpose of paying overdrafts totaling $112,960.48 in the

  PNC Bank Accounts (the “Overdraft Transfers”).

          94.     PNC is a transferee of the Overdraft Transfers.

          95.     PNC received the Overdraft Transfers while on, at a minimum, inquiry notice of

  Marcus’ suspicious, wrongful, fraudulent or criminal activity and while having at least

  constructive knowledge that the transfers were part of Marcus’ fraudulent scheme.

          96.     Under FUFTA, the Receiver as a creditor may avoid the Overdraft Transfers as

  fraudulent and recover their value from PNC because the Receivership Bank Customers:




                                                   23
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 24 of 27



        (A) made the Overdraft Transfers to PNC in the furtherance of a fraudulent scheme or

                otherwise with actual intent to hinder, delay, or defraud existing or future creditors,

                including the Receivership Entities and consumers ; or

        (B) received less than a reasonably equivalent value in exchange for the transfers; and (i)

                were insolvent on the date that the transfers were made or became insolvent as a

                result of such transfers; or (ii) were engaged in business or a transaction, or was about

                to engage in business or a transaction, for which their remaining assets were

                unreasonably small in relation to the business or transaction; or (iii) intended to incur,

                or believed or reasonably should have believed that they would incur, debts beyond

                their ability to pay as they became due.

          WHEREFORE, the Receiver demands judgment against PNC: (i) avoiding the Overdraft

  Transfers and recovering the amount of those transfers from PNC; (ii) pre-judgment and post-

  judgment interest as allowed by law; and (iii) such other and further legal and equitable relief as

  the Court deems just and proper.

                                             COUNT V
                          Avoidance and Recovery of Fraudulent Transfers
                           Pursuant to Chapter 726 of The Florida Statutes
                     (Transfers to PNC of Deposits to Receivership Bank Accounts)

          97.      The Receiver re-alleges paragraphs 1 through 66 and paragraphs 79 through 80 as

  if fully set forth herein.

          98.      Throughout their banking relationship with PNC, the Receivership Bank

  Customers received an interest in funds paid by consumers or others for debt relief and related

  services in connection with the Receivership Entities’ debt relief business, and the Receivership

  Bank Customers thereafter transferred an interest in those funds to PNC by depositing the funds

  to the PNC Bank Accounts as part of the Receivership Entities’ business operations (the


                                                     24
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 25 of 27



  “Deposit Transfers”). As set forth in more detail in the schedule attached hereto as Exhibit “D,”

  Deposit Transfers totaling $32,846,450.01 were made from Receivership Bank Customers to

  PNC in the course of the banking relationship:

                        Receivership Entity Transferor         Amount
                                                              Transferred
                     321 Loans, Inc.                           $1,152,239.29

                     Active Debt Solutions, LLC                $4,683,924.89


                     Aegis Legal Center, LLC                      $73,167.80


                     American Credit Security, LLC               $570,282.61


                     American Credit Shield, LLC                   $6,255.31


                     Breeze Financial Solutions, Inc.             $22,635.00


                     Guardian LG, LLC                          $1,401,548.79


                     Halfpay International, LLC                $7,657,461.44


                     Helping America Group, Inc.               $3,029,085.74


                     Institute for Financial Freedom, Inc.     $2,907,149.38


                     Paralegal Staff Support, LLC             $11,191,893.31


                     US Legal Club, LLC                          $150,806.45


                     Total                                    $32,846,450.01



         99.    The Deposit Transfers were made with actual intent to hinder, delay, or defraud

  creditors of the respective Receivership Bank Customers, namely, to perpetuate the debt relief


                                                    25
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 26 of 27



  scheme so as to continue taking consumers’ funds, continue signing up new consumers for the

  phony debt relief services, and otherwise perpetuate the scheme.

         100.    PNC is a transferee of the Deposit Transfers.

         101.    As early as July 2014—and absolutely no later than June 2015, the date on which

  PNC allowed the Receivership Entities back into the bank despite PNC’s extensive knowledge of

  Marcus’ improper and fraudulent conduct—PNC was on, at minimum, inquiry notice of Marcus’

  suspicious, wrongful, fraudulent or criminal activity and had at least constructive knowledge that

  the transfers were part of Marcus’ fraudulent scheme.

         102.    Under FUFTA, the Receiver as a creditor may avoid the Deposit Transfers as

  fraudulent and recover their value from PNC because the Receivership Bank Customers:

       (A) made the Deposit Transfers in the furtherance of a fraudulent scheme or otherwise

             with actual intent to hinder, delay, or defraud existing or future creditors, including

             the Receivership Entities and consumers; or

       (B) received less than a reasonably equivalent value in exchange for the transfers; and (i)

             were insolvent on the date that the transfers were made or became insolvent as a

             result of such transfers; or (ii) were engaged in business or a transaction, or was about

             to engage in business or a transaction, for which their remaining assets were

             unreasonably small in relation to the business or transaction; or (iii) intended to incur,

             or believed or reasonably should have believed that they would incur, debts beyond

             their ability to pay as they became due.

       WHEREFORE, the Receiver demands judgment against PNC: (i) avoiding the

  Receivership Deposit Transfers and recovering the amount of those transfers from PNC; (ii) pre-




                                                  26
Case 0:19-cv-61390-RS Document 1 Entered on FLSD Docket 06/03/2019 Page 27 of 27



  judgment and post-judgment interest as allowed by law; and (iii) such other and further legal and

  equitable relief as the Court deems just and proper.

                                        DEMAND FOR JURY TRIAL

           The Receiver demands a trial by jury as to all facts, issues, and claims that are so triable.

  Dated this 3rd day of June, 2019.

                                                  GENOVESE JOBLOVE & BATTISTA, P.A.
                                                  Attorneys for Jonathan E. Perlman, Receiver
                                                  100 Southeast 2nd Street, Suite 4400
                                                  Miami, Florida 33131
                                                  Telephone: (305) 349-2300
                                                  Facsimile: (305) 349-2310

                                                  By:     /s/ Gregory M. Garno
                                                           Gregory M. Garno, Esq., FBN 87505
                                                           ggarno@gjb-law.com
                                                           Michael A. Friedman, Esq., FBN 71828
                                                           mfriedman@gjb-law.com
                                                           W. Barry Blum, Esq., FBN 379301
                                                           bblum@gjb-law.com




  10675-609/2959496/4




                                                     27
